Citation Nr: 0923784	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-39 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1944 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that this case has been advanced on the 
docket based on the appellant's age.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's 
bilateral hearing loss is causally related to his active 
service.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The appellant's available service treatment records are 
negative for complaints or findings of hearing loss.  At his 
April 1946 military separation medical examination, the 
appellant's ears were normal on clinical evaluation.  His 
hearing acuity was 15/15 on whispered voice testing.  

The appellant's service personnel records show that his 
military occupational specialty was rifleman.  He served with 
the 137th Infantry during combat operations in Germany and 
participated in several battles and campaigns, including 
Ardennes, Rhineland, and Central Europe.  He received 
numerous decorations, including the Combat Infantryman Badge.  

In January 2007, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for hearing loss.  

In support of his claim, the appellant submitted a March 2007 
private audiology report.  The report noted that the 
appellant had been seen for comprehensive audiometric 
evaluation.  He reported binaural hearing loss for the past 
three to four years.  He denied tinnitus.  The appellant 
indicated that he has served as a rifleman in the Army, 
during which time he was exposed to artillery fire.  He did 
not report any post-service occupational noise exposure, 
although he reported recreational noise exposure when 
hunting.  Audiometric testing showed mild sloping to severe 
sensorineural hearing loss, bilaterally.  It appears that the 
examiner concluded that the appellant's hearing loss was 
initiated by military noise exposure and aggravated by 
presbycusis and recreational noise exposure.  

The appellant underwent VA medical examination in June 2007.  
He reported that he had served in the infantry during 
service.  After his separation from service, he worked in an 
auto parts plant for 10 years, then worked in general 
maintenance for the next twenty years before retiring.  When 
asked the onset of his hearing difficulties, the appellant 
reportedly responded that it had been gradual over the past 
year and a half.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
70
75
LEFT
30
45
55
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
After examining the appellant and reviewing his claims 
folder, the examiner concluded that since the appellant 
reported the recent onset of hearing loss, it was less than 
likely that his current hearing loss is related to military 
service.

In a September 2007 statement, the appellant clarified that 
despite what was reported by the VA examiner, he did not 
first experience hearing loss recently.  Rather, he indicated 
that his hearing acuity had been worsening for many years and 
only recently had become intolerable.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Because the appellant's available service treatment records 
are negative for complaints or findings of hearing loss, and 
because the record on appeal contains no evidence showing 
that hearing loss was diagnosed in the first post-service 
year, it cannot be said that the appellant's bilateral 
hearing loss was present during active service or manifest to 
a compensable degree within the first post-service year.  
38 C.F.R. § 3.303, 3.307, 3.309.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 158 (service 
connection for hearing loss may be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service).

In this case, the appellant argues that his current hearing 
loss is causally related to in-service noise exposure.  His 
service personnel records confirm that he served in combat, 
as evidenced by his receipt of the Combat Infantryman Badge.  
His statements of in-service acoustic trauma are consistent 
with the circumstances of such service, as well as his 
military occupational speciality as a rifleman.  38 U.S.C.A. 
§ 1154(b). 

That an injury or disease occurred in service is not enough, 
however; there must be chronic disability resulting from that 
injury or disease.  In this case, the record on appeal 
contains conflicting evidence as to whether the appellant's 
current hearing loss is causally related to his in-service 
noise exposure.

As set forth above, in March 2007, a private audiologist 
apparently concluded that the appellant's current hearing 
loss had its inception during service, although it was 
subsequently aggravated by presbycusis and recreational noise 
exposure.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of a 
service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
claimant's favor and the symptoms in question attributed to 
the service-connected disability).  

On the other hand, in June 2007, a VA audiologist concluded 
that it was less than likely that the appellant's current 
hearing loss is related to his military service.  She based 
her opinion on her understanding that the appellant's hearing 
loss had begun only one and one half years prior, although 
the appellant later clarified that his hearing loss had been 
present for years but had only become intolerable in the last 
year and a half.  

The Board notes that both of these medical opinions were 
rendered by audiologists who clearly have the expertise to 
opine on the matter at issue in this case.  In addition, the 
examiners based their opinions on current audiometric 
findings and a review of the appellant's noise exposure 
history.  The probative value of the private medical opinion 
is diminished somewhat, as it is inartfully worded.  The 
probative value of the VA medical opinion is similarly 
diminished somewhat as the examiner appears to have 
misunderstood the appellant's reported medical history.  

In view of the foregoing, the Board is unable to assign more 
probative value to the VA medical opinion versus the private 
medical opinion.  Rather, they are of equal weight.  As noted 
above, under the benefit-of-the-doubt rule, for the appellant 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.  Thus, the Board finds that service connection for 
bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


